F IL
                                                           COURT OF
                                                            STATE OFAPPEALS DIY 1
                                                                     WASHINGTON
                                                           20I1NOV 13 AM 9:5k

 IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Parentage and Support
 of                                                      No. 76260-5-1

 ELLA GRACE SCHMIDT                                      DIVISION ONE

 JOHN PATRICK OSMAN,                                     UNPUBLISHED OPINION

                      Respondent,

               and

 TINA ANNELIESE SCHMIDT,
                                                         FILED: November 13, 2017
                      Appellant.

       APPELWICK, J. — Tina Schmidt challenges the trial court's modification of
the decision-making provision of the parenting plan for her daughter. She also

challenges the removal of a provision providing extended family members' access

to the child. We affirm.

                                      FACTS

       Tina Schmidt and John Osman have a daughter, Ella Schmidt, born on June

17, 2011. On March 25, 2014, a final parenting plan was entered by agreement in

Atlanta, Georgia. Ella resided a majority of the time with Tina. The order required

the parents to confer and consult in good faith on major decisions about the child's

religious upbringing, education, nonemergency health care, and extracurricular

activities. If the parties were unable to agree upon a major decision, the order

required that one parent send an e-mail describing the disputed issue, and gave
No. 76260-5-1/2


the other parent 48 hours to respond. If the parents could not agree on a decision

after the required conferral, Tina had final decision-making authority. The final

consent order permitted Tina to relocate to Seattle with Ella. In anticipation of the

move, the parenting plan included two residential schedules: one before Tina

relocated and one after she relocated. The parenting plan also contained two

provisions concerning extended family:

             In the event that the Father's family is in the Mother's city of
      residence, the Mother shall accommodate the Father's family so that
      they can see the Child so long as the Child is in town.

              In the event that the Mother's family is in the Father's city of
       residence or in Chicago with the minor child, the Father shall
       accommodate the Mother's family so that they can see the Child so
       long as the Child is in town.

       In May 2014, Tina moved from Georgia to Federal Way,Washington. John

decided to relocate to Washington,to be closer to Ella. Without giving the required

notice under the Georgia order, John moved to Washington in November 2015.1

Tina purchased a house in Port Orchard, Washington in July 2015. In December

2015, Tina notified John via counsel that she intended to move by the end of the

following month. Tina moved to Port Orchard in May 2016.

       In Seattle, John filed a petition for modification of the parenting plan. He

petitioned the court to modify the residential schedule. He also sought to modify

the provisions on dispute resolution and decision-making authority on education

and medical decisions. The parties stipulated that there was adequate cause to


       1 In November 2015, before Tina learned that John had relocated to
Washington, she filed to modify the parenting plan in Georgia. She incurred
$8,000 in attorney fees, which the trial court awarded to her in this proceeding.
This is not an issue on appeal.

                                             2
No. 76260-5-1/3


proceed with modifying the parenting plan. During the proceedings, Psychologist

Dr. Wendy Hutchins-Cook completed a parenting evaluation of the parties.

Hutchins-Cook made recommendations for a final parenting plan.                  She

recommended that John and Tina have joint decision-making, and that final

decision-making should be made via arbitration, instead of by Tina.

       For its final order, the trial court considered the petition to modify the

Georgia parenting plan, the child's best interest, the agreed order of adequate

cause to change the parenting plan, and the other evidence before it at the

November 2016 tria1.2 The court found that it was in the best interest of the child

for the parents to have joint decision-making for nonemergency health care and

education. The trial court eliminated the provision that each parent should make

Ella available to the other parent's family when visiting the city where the extended

family resides. Tina seeks review of the trial court's modification of decision-

making authority over health care and education and the removal of the family visit

provision.

                                   DISCUSSION

      Tina challenges the trial court's modification of the parenting plan. First,

she argues the trial court erred in finding a substantial change of circumstances

material to Tina's sole decision-making authority. Second, she argues the trial

court erred in finding that the best interests of the child required that John have

joint decision-making authority over health care and education decisions. Third,


      2   The residential schedule adopted by the trial court is not an issue on
appeal.

                                             3
No. 76260-5-1/4


she argues the trial court erred in removing the travel and family visitation provision

of the Georgia parenting plan. Fourth, she argues that the trial court erred in failing

to enter conclusions of law.

       We review a trial court's decision to modify a parenting plan for abuse of

discretion. In re Marriage of Zigler, 154 Wn. App. 803, 808, 226 P.3d 202(2010).

A trial court abuses its discretion only when its decision is manifestly unreasonable

or based on untenable grounds. In re Marriage of Fiorito, 112 Wn. App. 657,663-

64, 50 P.3d 298 (2002). We uphold the trial court's findings of fact if they are

supported by substantial evidence. In re Marriage of McDole, 122 Wn.2d 604,

610, 859 P.2d 1239 (1993). We review conclusions of law to determine whether

factual findings that are supported by substantial evidence in turn support the

conclusions. In re Marriage of Myers, 123 Wn. App. 889,893,99 P.3d 398(2004).

   I. Substantial Change of Circumstances

       Tina argues that the court erred in modifying the two nonresidential

provisions, because it did not find that a substantial change of circumstances

material to those provisions had occurred.

       Modifications of parenting plans are governed by RCW 26.09.260 and RCW

26.09.270. In re Marriage of Adler, 131 Wn. App. 717, 723, 129 P.3d 293(2006).

The party seeking modification must establish adequate cause to alter the existing

plan—typically that requires evidence of a significant change in circumstances

unknown at the time of the original plan. In re Marriage of McDevitt, 181 Wn. App.

765,769,326 P.3d 865(2014). To modify the nonresidential provisions, the parent

must show a substantial change of circumstances of either parent or child, and the


                                              4
No. 76260-5-1/5


adjustment is in the best interest of the child. RCW 26.09.260(10). A substantial

change in circumstances justifying modification must be a change occurring after

entry of original decree or a fact unknown to the trial court at that time. In re

Marriage of Hansen, 81 Wn. App. 494, 500, 914 P.2d 799 (1996).

       The parties here agreed to the threshold requirement of RCW 26.09.260—

adequate cause to modify the parenting plan. In doing so, they stipulated that the

Georgia parenting plan needed to be modified. The trial court may rely upon

stipulations of the parties and does not err in failing to independently evaluate

whether modification was appropriate. See In re Marriage of Naval, 43 Wn. App.

839, 844-45, 719 P.2d 1349(1986)(holding that a party's stipulation to change in

circumstances satisfies the statutory requirement).

       The modification statute does not require a particularized finding that a

change of circumstance must be found as to any individual provision of a parenting

plan which a parent wishes to have modified. RCW 26.09.260(1), (10). Not

surprisingly, neither does any case law.          Once the necessary threshold

determination is made, the entire order is before the court for modification. The

trial court committed no error by addressing any provision of the parenting plan

without making a change of circumstances finding particular to that provision.

   II. Evidence of Best Interest of the Child

       Tina next argues that there was no evidence that joint decision-making

authority is in the child's best interest. She argues that the court failed to specify

any finding of fact on which it concluded that joint decision-making was in the




                                             5
No. 76260-5-1/6


child's best interest. She also asserts that the court did not adopt Hutchins-Cook's

reasons for recommending joint decision-making.

        The trial court found that, due to John's move to Washington,joint decision-

making was now in the best interest of the child. The final order stated in pertinent

part:

        The Court finds the father's relocation to Washington is a substantial
        change of circumstances and it is in the best interests of the child for
        the parties to have joint decision[-making. The court finds the
        decision[-]making provisions in the Georgia order have not been
        followed by the mother with respect to her duty to consider and
        engage in meaningful discussion with the father. In fairness, the
        father acquiesced to much such decision[-]making, but has stepped
        up to request more involvement since his move to Washington.

        The court essentially adopts the parenting evaluator's suggestions
        for a method of dispute resolution where the parties are unable to
        agree, and that is reflected in the parenting plan entered this date.
        The parties themselves are amenable to the use of a parenting
        coach, and arbitration for unresolved disputes, which bodes well for
        its effectiveness.

The trial court relied on Dr. Hutchins-Cook evaluation and recommendations.

Regarding decision-making, the evaluation states:

        Counselors for both Tina and John report that their clients are making
        improvements in the areas of refraining from focusing on the other
        parent or their anger and disappointment with the other parent. This
        benefits their communication. Better communication between the
        parents is supportive of Ella.

        The information I have gathered leads me to the conclusion that Ella
        would benefit from a change in the joint decision-making provision of
        the Georgia Parenting Plan. A review of the e[-]mail threads
        provided earlier in this report demonstrates non-compliance by Tina.

        It is not unusual for the parent having more time with the child to be
        the one initiating the decision-making process. Tina typically come
        forward with a declaration of what she is going to do; sometimes with
        a good description of logistics. John is to respond within 48 hours or


                                              6
No. 76260-5-1/7

       her decision holds. When John was in Atlanta, he typically did not
       respond, and Tina rightfully moved ahead.

       John has been in Washington since November 2015, approximately
       10 months. His perspective, which is fairly accurate, is that Tina
       bypasses the discussion part of the decision-making, or when he
       objects or makes a suggestion or proposal that is different than what
       she wants, her response is that she is not in agreement. The
       Georgia Plan specifies joint decision-making with Tina making the
       final decision when there is disagreement. Tina does in fact, in my
       opinion, bypass the first important step in the decision-making
       process as it is presented.

       Ella has two loving parents, both of whom want to be involved in her
       life. This involvement includes participation in decision-making
       about her life. This is not happening. This report includes
       recommendations to address this problem area.

       In addition to the evaluation, the trial court also heard testimony from

Hutchins-Cook that Tina was not following the decision-making process from the

Georgia parenting plan. Further, it heard John testify that he relocated from Atlanta

to Washington to be closer to Ella. And, it heard that John believed Tina attempted

to reduce his involvement in their child's life, partly through minimizing his decision-

making.

       In her evaluation, Hutchins-Cook stated that Ella "would benefit from a

change in the joint decision-making provision of the Georgia Parenting

Plan .. .[because][i]t is not being implemented as described." When asked why

she thought joint decision-making was in the child's best interested, she testified,

       Both parents want to be involved in this child's life. Both are active,
       intelligent, interested parents. Communication between them.
       Communication about what Ella may or may not be participating in
       the future. Important for Ella to the degree she'll recognize that her
       father's involved in the process or not.




                                              7
No. 76260-5-1/8


       The trial court had ample evidence from the testimony and recommendation

of the evaluator to determine that the change of decision-making was in the child's

best interest. It stated it adopted the parenting evaluator's suggestions for a

method of dispute resolution when the parents are unable to agree.                 This

establishes the factual basis for the change just as if the trial court had stated

explicitly that it found the testimony of the evaluator persuasive. The record leaves

no doubt as to the source of the facts on which the trial court concluded that it was

in the best interest of the child for the parents to have joint decision-making.

   III. Chicago Travel Provision

       John's proposed parenting plan asked the court to remove the provision that

either parent make Ella available to the other parent's family. Tina argues the trial

court erred in removing the provision. At trial, Tina testified that she wanted the

provision to remain. She contends that the trial court made no findings regarding

the provision, as required under CR 52.

       Requiring both parents to make Ella available to the other parent's family

when traveling was a provision providing residential time with nonparents. In light

of Troxel v. Granville, 530 U.S. 57, 72, 120 S. Ct. 2054, 147 L. Ed. 2d 49(2000)

(recognizing the fundamental rights of parents to decide their children's visitation

with third parties) requiring either parent to provide access to other family members

was inappropriate. The trial court rightly removed this reciprocal provision. No

finding of fact was required for the trial court to make such a change. The trial

court did not abuse its discretion.




                                             8
No. 76260-5-1/9


   IV. Findings and Conclusions of Law

       Tina argues that the trial court erred in failing to enter conclusions of law as

required by CR 52(a)(1) and CR 52(a)(2)(B) on the mandatory form. She contends

that the trial court erred because under the section entitled "findings and

conclusions" on the mandatory form the trial court did not specifically delineate any

conclusions of law. On the final order of findings the court states,

      [1]t is in the best interests of the child for the parties to have joint
      decision[-]making for non-emergency health care and education.
      The court finds that the father's relocation to Washington is a
      substantial change of circumstances and it is in the best interests of
      the child for the parties to have joint decision[-]making.

These are conclusions of law required to modify the nonresidential provisions of

the parenting plan: that there was a substantial change and that is in the best

interest of the child. RCW 26.09.260(10). That they are mislabeled or not

separately set forth is not grounds for reversal. See City of Tacoma v. William

Rogers Co., 148 Wn.2d 169, 181, 60 P.3d 79 (2002)(affirming that a conclusion

of law erroneously labeled as a finding of fact is nevertheless reviewed as a

conclusion of law).

   V. Attorney Fees

       Tina requests attorney fees as well as sanctions. She relies on opposing

counsel's intransigence in her request for fees.         She argues that opposing

counsel's brief had numerous misstatements and frivolous arguments. We do not

find her assertion of intransigence credible. Tina also requests an award of

sanctions for opposing counsel's failure to cite to the record in his response brief.

Imposing sanctions is discretionary. RAP10.7; Ventenbergs v. City of Seattle, 163


                                              9
No. 76260-5-1/10


Wn.2d 92, 109, 178 P.3d 960 (2008). We decline to award fees or impose

sanctions.

      We affirm.



WE CONCUR:




                                     10